Citation Nr: 0904794	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left humerus fracture (minor) with 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 20 percent 
evaluation for residuals of a left humerus fracture (minor) 
with degenerative arthritis.  

In May 2004, the Veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  The 
transcript of such hearing is associated with the claims 
folder and has been reviewed.  

In December 2004, the Board remanded this claim for further 
development.  

FINDING OF FACT

1.  The residuals of a left humerus fracture (minor) with 
degenerative arthritis have not been manifested by the 
limitation of motion of the arm to 25 degrees from the 
Veteran's side or nonunion or malunion of the joint.  


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a left humerus fracture (minor) with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5201, 5203 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

In a January 2005 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  The RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The Veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In the August 
200 supplemental statement of the case, the Veteran was 
informed of the process by which initial disability ratings 
and effective dates are established, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

A recent case, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), lists requirements for VCAA notice in increased 
rating claims.  First, 38 U.S.C.A. § 5103(a) requires the 
Secretary to inform the claimant: he or she must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores, 
22 Vet. App. at 43.  

Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  

Finally, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  This 
includes competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. at 
43-44.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Evidence of record 
demonstrates that the Veteran has actual knowledge of the 
criteria necessary for an increased rating for his service-
connected residuals of a left humerus fracture (minor) with 
degenerative arthritis.  See Vazquez-Flores, 22 Vet. App. at 
48-49 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim").  

In the January 2005 letter, the RO advised the Veteran of his 
opportunity to submit his own statement in which he 
"completely describe[s] . . . [his] symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by . . . [his] disability."  
The May 2005 and July 2007 VA examinations show the Veteran 
described symptoms and problems related to his residuals of a 
left humerus fracture (minor) with degenerative arthritis.  
He has testified regarding the limitation of motion and 
dysfunction of the shoulder.  Such statements exhibit an 
understanding of the criteria necessary for an increased 
rating for his service-connected residuals of a left humerus 
fracture (minor) with degenerative arthritis.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has had three VA 
examinations (June 2003, May 2005 and July 2007).  The duties 
to notify and assist have been met for this claim.  

II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare-ups.  38 C.F.R. § 4.14 (2008).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.  

The Board has evaluates a veteran's residuals of a left 
humerus fracture (minor) with degenerative arthritis under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis 
(including osteoarthritis) established by X-ray findings can 
be rated according to limitation of motion for the joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003 (2008).  This 
rating addresses when the limitation of motion is otherwise 
noncompensable and when there is an absence of limitation of 
motion.  Id.  However, this rating will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 
5003, Note (1).  

Under DC 5201 for a minor rating, a 20 percent rating is 
assigned for limitation of motion of the arm at shoulder 
level and a 30 percent rating is assigned for limitation of 
motion of the minor arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201 (2008).  The normal range of 
motion of shoulder for flexion and abduction is from 
0 degrees at the side to 180 degrees over head.  38 C.F.R. 
§ 4.71, Plate I.  Thus, shoulder level is at 90 degrees.  In 
determining whether the Veteran had limitation of motion to 
shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 
17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2008).  

III.  Analysis

The Diagnostic Code provides for different ratings depending 
on whether the extremity is dominant or not.  At the 
Veteran's May 2004 hearing and at his May 2005 VA 
examination, the Veteran stated he was right-handed.  The 
Veteran contends that his service-connected disability has 
worsened.  Currently, the Veteran's disability is rated under 
Diagnostic Code 5201, limitation of motion of the arm.  

The June 2003 VA examination report shows the Veteran had 
chronic tendinitis of the left shoulder in the past, 
secondary to a fracture near the greater tuberosity of the 
humerus which he sustained during military service.  The 
Veteran complained of constant pain in his left shoulder.  He 
also stated that any overhead work with his left arm made 
symptoms worse (at the time the veteran was employed as an 
ironworker) so he tended to avoid more strenuous jobs or any 
type of overhead work.  Examination revealed tenderness over 
the anterior aspect of the shoulder in the region of the 
rotator cuff insertion.  Flexion was to 180 degrees (normal), 
while abduction was restricted to 120 degrees (out of 
180 degrees).  Internal and external rotation were normal, 
although pain was experienced in the extreme of internal 
rotation.  The examiner noted degenerative arthritis of the 
acromioclavicular (AC) joint and explained that the range of 
motion could be decreased by 20 to 30 percent during a flare-
up or overuse.  

VA Medical records show Veteran received injections for pain 
relief in July 2001 and October 2001.  The July 2001 medical 
record shows the Veteran had active forward flexion to 
160 degrees.  Active abduction was to 150 degrees.  Both of 
these measurements showed pain at the endpoints.  No AC joint 
tenderness was noted.  Internal and external rotation was 
normal.  

Two personal observations regarding the Veteran's disability 
are from the Veteran's wife and former coworker.  At the May 
2004 Board hearing, the Veteran's spouse stated that after 
the veteran came home from work she observed the Veteran to 
be in a lot of pain and that he could only move his left arm 
from his body "maybe six to eight" inches.  (Transcript, p 
15.)  She stated that when he came home from work "he'll 
basically get in that chair and put something on it."  Id.  
A March 2004 letter submitted by the Veteran's former 
coworker and fellow union member relates that both the 
Veteran's left shoulder and a neck injury made him difficult 
to place on the average ironworking job.  The coworker stated 
that it was part of his job to oversee placement of the 
Veteran in ironworking jobs and explained "I know they are 
having a difficult time finding work for [the Veteran] and he 
has accepted early retirement in light of these issues."  

At the May 2005 VA examination, the examiner noted that the 
Veteran retired in January 2005.  The Veteran related that he 
was right-handed, but used his left hand extensively as an 
ironworker.  This caused the veteran recurrent pain which he 
tried to relieve through steroid injections, daily 
medication, and physical therapy.  The examiner noted the 
Veteran's non-service connected difficulties with his neck, a 
ruptured cervical disc, for which the Veteran recently had an 
excision.  Physical examination showed forward flexion and 
abduction to be 160, with normal backward elevation and 
adduction.  Internal rotation was normal.  External rotation 
was slightly decreased at 75 out of 90 degrees.  Tenderness 
over the acromion process was noted.  

The May 2005 examiner noted that the Veteran had slightly 
decreased range of motion "which affected his employment as 
an ironworker."  The examiner stated the Veteran experienced 
early fatigability when trying to do heavy lifting or 
exercises which involve motion of the left shoulder.  
"According to Deluca, this is a consequence of his service-
connected injury and has actually forced him to lose his 
employment as an iron worker."  

A February 2006 operative report from a private doctor shows 
the Veteran underwent left shoulder arthroscopic rotator cuff 
repair and subacromial decompression.  

At the July 2007 VA examination, the examiner found no 
deformity, giving way, or episodes of dislocation or 
sublaxation of the joint.  No locking, effusion, inflammation 
or flare-ups were noted.  Pain, stiffness and weakness of the 
joint were found.  Physical examination revealed active 
flexion to be 115 degrees, active abduction to be 
100 degrees, external rotation to be 30 degrees and internal 
rotation to be 20 degrees.  There was no limitation of motion 
upon repetitive use.  The examiner stated that the pain 
limited active range of motion and was due to the Veteran's 
February 2006 surgery.  An X-ray of the Veteran's left 
shoulder showed degenerative changes at the AC joint, the old 
healed fracture and no other abnormalities.  The examiner 
noted the Veteran suffered from fatigability and decreased 
strength.  Mild to moderate effects on the activities of 
daily living were noted.  

After consideration of the evidence as a whole, the Board 
finds that the Veteran's service-connected residuals of a 
left humerus fracture (minor) with degenerative arthritis 
does not warrant an increase to 30 percent, because such an 
increase requires a finding of limitation of motion to 
25 degrees from the side.  The Veteran's service-connected 
disability is currently rated as 20 percent disabling.  As 
stated above, a 30 percent rating is assigned for limitation 
of motion of the minor arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.  This limitation was not found on 
any of the Veteran's three VA examinations, nor was it found 
when limitation of motion was measured in the July 2001 VA 
medical record.  

Also, the Board has considered whether there is any 
additional functional loss not contemplated in the current 
20 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  At 
the June 2003 VA examination, the examiner stated that range 
of motion could be decreased by 20 to 30 percent during a 
flare-up or overuse.  Given this limitation, the Veteran's 
arm still would have been midway between side and shoulder 
level (45 to 90 degrees).  Fatigability was again noted on 
the May 2005 VA examination.  On the June 2007 VA 
examination, no flare-ups were noted, but pain, stiffness, 
fatigability and weakness of the joint were found.  
Considering these effects, there is still no probative 
evidence that the left shoulder (minor) dysfunction is to 
such a degree to warrant an increased rating.  There are 
insufficient objective findings of deformity; giving way; 
dislocation; sublaxation; incoordination; atrophy; and 
inflammation or swelling on use.  See 38 C.F.R. § 4.45.  

The Board has considered other potentially applicable 
diagnostic codes.  The evidence of record does not 
demonstrate ankylosis of the scapulohumeral articulation, 
other impairment of the humerus, or impairment of the 
clavicle or scapula.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 
(2008).  

While the Veteran has been shown to have left shoulder 
arthritis, a rating in excess of 20 percent under the 
arthritis rating code is not available.  See 38 C.F.R. 
§ 4.71a, DC 5003, Note 1.  

Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether a staged rating is appropriate.  
The Veteran's symptoms remained relatively constant 
throughout the course of the period on appeal.  Staged 
ratings are not warranted.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The May 2005 VA examiner commented that the symptoms of the 
Veteran's service connected disability "actually forced him 
to lose his employment as an iron worker."  However, a March 
2005 statement from the Veteran's coworker states he retired 
early partially due to a neck injury.  Private medical 
records from the late nineties detail this job-related 
injury, for which the Veteran received benefits for from the 
Social Security Administration (SSA) in 1995 and 1996.  The 
evidence as a whole does not suggest that this case presents 
an exceptional or unusual disability picture such as marked 
interference with employment due to his service-connected 
disability.  No periods of hospitalization have been shown.  
The Veteran has not shown in this case that his residuals of 
a left humerus fracture (minor) with degenerative arthritis 
results in unusual disability or impairment that renders the 
criteria and/or degree of disability contemplated in the 
Schedule impractical or inadequate.  As the preponderance of 
the evidence is against the claim for increased ratings, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to an increased rating in excess of 20 percent 
for residuals of a left humerus fracture (minor) with 
degenerative arthritis is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


